Citation Nr: 1543569	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  08-08 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, to include as due to exposure to asbestos.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel




INTRODUCTION

The Veteran had active service from September 1966 to June 1970, with additional Air National Guard service from July 1982 to May 2006, which included numerous periods of active duty for training (ACDUTRA).

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2007 and July 2009 rating decisions by the New York, New York Department of Veterans Affairs Regional Office (RO).  

These issues were previously before the Board in July 2012, November 2013, and August 2014, when they were remanded for additional development.  


REMAND

Because the specific development sought by the Board's August 2014 was not completed, these matters must be remanded, once again, for adequate medical opinions.  

At the outset, the Board notes that VA has been unable to verify the Veteran's reports of asbestos exposure while on active service.  The Veteran has reported that he was exposed to asbestos while performing demolition work at Travis Air Force Base and McGuire Air Force Base in the 1960s.  The Board finds no reason to doubt the Veteran's credibility in that report.  There has been no evidence discovered by VA that he was not exposed to asbestos during service and his accounts are credible and consistent with the places and duties of assignment during service.  The Board concedes that it is at least as likely as not that the Veteran was exposed to some degree of asbestos while on active service.  However, the Board notes that the record indicates that the Veteran was also exposed to asbestos following separation from active service, as a May 2000 document associated with the service medical records references a pending lawsuit involving the Veteran against General Electric (GE) regarding asbestos exposure.  On remand, a VA examiner must thoroughly discuss with the Veteran his history of asbestos exposure, to include the asbestos exposure relating to the lawsuit against GE.  

Additionally, the August 2014 remand directed the RO to obtain clarification of inadequate medical opinions and to specifically consider lay evidence pertaining to the Veteran's asbestos exposure and to provide a rationale, citing to medical analysis, explaining whether the Veteran's low back disability was aggravated by a service-connected rib fracture.  Upon review of March 2015 and July 2015 VA opinion reports, the Board finds that the VA opinion providers were completely non-responsive to the Board's remand directives.  Specifically, there is no indication that the VA opinion provider addressed the Veteran's military occupational specialty and lay statements regarding asbestos exposure, as instructed by the Board, when opining that the Veteran had no evidence of asbestos related lung disease.  Further, the VA opinion provider supplied no rationale in conjunction with the opinion that the Veteran's low back disability was not aggravated by the service-connected rib fracture, but simply referred the Board to the previous opinion which had already been found insufficient.

A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders. And the Board errs if it fails to remand again for compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998)

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination, with an examiner who has not previously examined him or provided an opinion in this matter, to determine the nature and etiology of any currently diagnosed respiratory disability.  The examiner must review the claims file and should note that review in the report.  The rationale for all opinions expressed should be provided.  Based on an examination of the Veteran and a review of the record, the examiner should respond to the following:

(a) Discuss, in detail, the Veteran's history of asbestos exposure, to include conceded asbestos exposure from doing demolition work while on active duty in the 1960s and the asbestos exposure associated with the GE lawsuit referenced in the record. 

(b) Does the Veteran have a currently diagnosed respiratory disability? 

(c) For any currently diagnosed respiratory disability, is it at least as likely (a 50 percent or better probability) that respiratory disability is etiologically related to the asbestos exposure that occurred while in active service?  The examiner is asked to specifically address the September 1996 radiology report noting interstitial markings typical of previous asbestos exposure, indicating asbestosis.

(d) For any currently diagnosed respiratory disability, is it at least as likely as not (a 50 percent or better probability) that disability is otherwise etiologically related to the Veteran's active service?

2.  Schedule the Veteran for a VA examination, with an examiner who has not previously examined him or provided an opinion in this matter, to determine the nature and etiology of any currently diagnosed low back disability.  The examiner must review the claims file and should note that review in the report.  The rationale for all opinions expressed should be provided.  Based on an examination of the Veteran and a review of the record, the examiner should provide the following opinions:

(a) For any currently diagnosed low back disability, is it at least as likely as not (a 50 percent or better probability) that low back disability is etiologically related to the Veteran's active service, to include any period of ACDUTRA?

(b) For any currently diagnosed low back disability not found to be etiologically related to active service, is it at least as likely as not (a 50 percent or better probability) that low back disability was caused or aggravated (worsened beyond its natural progression) by the Veteran's service-connected rib fracture.  The examiner is asked to specifically address the February 2006 service treatment record that notes the Veteran's lumbar DDD may have been aggravated by a March 2005 rib fracture.  

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

